         Case 21-03008-KLP Doc 3-1 Filed 02/17/21 Entered 02/17/21 12:05:42                      Desc
                       Pretrial Summons: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0422−3                       User: bullockn            Date Created: 2/17/2021
Case: 21−03008−KLP                         Form ID: B250             Total: 2


Recipients of Notice of Electronic Filing:
aty         William F. Seymour, IV         wseymour@fgb.com
aty         William R. Baldwin, III        billbaldwin@comcast.net
                                                                                               TOTAL: 2
